Citation Nr: 1550067	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  12-03 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and D.I.B.




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to April 1980, with service in Vietnam from December 1972 to January 1973.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction currently resides with the Houston, Texas RO. 

In July 2015, the Veteran provided testimony at a travel Board hearing.  A transcript of the hearing is of record.  Following the hearing, the Veteran submitted additional medical evidence along with waivers of initial RO consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate reflects that he died in November 2010 due to melanoma.  Sepsis was listed as a contributing or underlying condition noted on the death certificate.  

At the time of his death the Veteran was service-connected for the following disabilities:  status-post resection soft tissue sarcoma, right thigh, rated as 40 percent disabling; status-post deep vein thrombosis, right lower extremity associated with soft tissue sarcoma, right thigh, rated as 40 percent disabling; status post deep vein thrombosis, right upper extremity, associated with soft tissue sarcoma, right thigh, rated as 20 percent disabling; diabetes mellitus, rated as 20 percent disabling; residuals, fracture left elbow, rated as 10 percent disabling; and surgical scar associated with soft tissue sarcoma, right thigh, rated as 10 percent disabling.   

During the course of the appeal, the appellant has contended that the Veteran's service-connected diabetes mellitus and complications contributed to his fatal melanoma.  In the alternative, the appellant has also indicated that the Veteran's melanoma was a result of his presumed in-service exposure to herbicides coincident with his documented service in Vietnam 

A December 2014 VA physician determined that the Veteran's sarcoma did not contribute to his death.  However, the physician did not provide an opinion as to whether the diabetes mellitus contributed substantially or materially to cause the Veteran's death or whether the Veteran's melanoma was the result of exposure to herbicides during service.

In a July 2005 letter, a private physician, Dr. D.O., provided the following opinion:  "The causes of the Veteran's sarcoma/melanoma and COPD were multifactorial and could have included his exposure to toxic chemicals while serving in the U.S. Armed Forces.  In addition his Type II Diabetes was progressive and certainly exacerbated by environmental and dietary exposure while on active duty.  Both his diabetes and COPD were contributing factors in his death."  Dr. D.O., however, did not provide a rationale for any of his opinions.


Ultimately, the Board finds that there is insufficient medical evidence of record, and the appellant's claim should be remanded to obtain a VA opinion regarding the etiology of the Veteran's fatal melanoma, to include whether such is related to his in-service herbicide exposure or, in the alternative, whether his service-connected diabetes mellitus and complications contributed substantially or materially to cause his death.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should sent the claims file, to include a complete copy of this remand, to an appropriate medical professional to determine whether there is any relationship between the Veteran's fatal melanoma and his in-service exposure to herbicides or his service-connected diabetes mellitus and its complications.  The examiner should answer the following questions: 

(a)  Is it at least as likely as not that the Veteran's melanoma is etiologically related to his presumed exposure to herbicides in Vietnam? 

(b) If the Veteran's melanoma is found to be related to service, is it at least as likely as not that it contributed materially and significantly to his death?

 (c) Is it at least as likely as not that the Veteran's service-connected disabilities, to specifically include diabetes mellitus and its complications, contributed substantially or materially to cause his death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death)?  In rendering an opinion regarding this question, the examiner is advised that it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

Consideration must be given to the certificate of death, the medical records contained in the Veteran's record and the July 2015 letter from Dr. D.O.  A complete rationale should be provided for all opinions proffered. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
 
2.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures. 
 
3.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for service connection for the Veteran's cause of death in light of all additional evidence received.  If the benefits sought on appeal are not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




